16‐1176 
Tanvir v. Tanzin 

                      United States Court of Appeals
                          FOR THE SECOND CIRCUIT 
                                          
      At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the fourteenth day of February, two 
thousand nineteen. 
 
PRESENT: 
                ROBERT A. KATZMANN, 
                     Chief Judge, 
                DENNIS JACOBS, 
                JOSÉ A. CABRANES, 
                ROSEMARY S. POOLER, 
                PETER W. HALL, 
                DENNY CHIN, 
                RAYMOND J. LOHIER, JR., 
                SUSAN L. CARNEY, 
                CHRISTOPHER F. DRONEY, 
                RICHARD J. SULLIVAN, 
                     Circuit Judges. 
 
 
MUHAMMAD TANVIR, JAMEEL ALGIBHAH,  
NAVEED SHINWARI, 
 
                       Plaintiffs‐Appellants, 
 
                v.                                             No. 16‐1176 
                                                                
FNU TANZIN, Special Agent, FBI; SANYA  
GARCIA, Special Agent, FBI; JOHN LNU, Special  
Agent, FBI; FRANCISCO ARTUSA, Special Agent,  


     Circuit Judge Debra Ann Livingston recused herself from these proceedings. 
                                                 1 
 
FBI; JOHN C. HARLEY III, Special Agent, FBI;  
STEVEN LNU, Special Agent, FBI; MICHAEL  
LNU, Special Agent, FBI; GREGG GROSSOEHMIG,  
Special Agent, FBI; WEYSAN DUN, Special Agent  
in Charge, FBI; JAMES C. LANGENBERG, Assistant  
Special Agent in Charge, FBI; JOHN DOE #1, Special  
Agent, FBI; JOHN DOE #2, Special Agent, FBI; JOHN  
DOE #3, Special Agent, FBI; JOHN DOE #4, Special  
Agent, FBI; JOHN DOE #5, Special Agent, FBI;  
JOHN DOE #6, Special Agent, FBI, 
 
                   Defendants‐Appellees. 
 
 
 
For Plaintiffs‐Appellants:                RAMZI KASSEM (Naz Ahmad, on the 
                                          brief), CLEAR Project, Main Street Legal 
                                          Services, Inc., City University of New 
                                          York School of Law, Long Island City, 
                                          NY. 
                                           
                                          Jennifer R. Cowan, Erol Gulay, Sandy 
                                          Tomasik, Debevoise & Plimpton LLP, 
                                          New York, NY. 
                                           
                                          Shayana D. Kadidal, Baher Azmy, 
                                          Center for Constitutional Rights, New 
                                          York, NY. 
                                           
For Defendants‐Appellees:                 ELLEN BLAIN, Assistant United States 
                                          Attorney (Benjamin H. Torrance, 
                                          Assistant United States Attorney, on the 
                                          brief), for Geoffrey S. Berman, United 
                                          States Attorney for the Southern 
                                          District of New York, New York, NY. 
 

                                        2 
 
 
       Following disposition of this appeal on June 25, 2018, an active judge of the 
Court requested a poll on whether to rehear the case en banc. A poll having been 
conducted and there being no majority favoring en banc review, rehearing en banc 
is hereby DENIED. 
        
       Rosemary S. Pooler, Circuit Judge, joined by Robert A. Katzmann, Chief 
Judge, concurs by opinion in the denial of rehearing en banc. 
        
       Dennis Jacobs, Circuit Judge, joined by José A. Cabranes and Richard J. 
Sullivan, Circuit Judges, dissents by opinion from the denial of rehearing en banc.  
        
       José A. Cabranes, Circuit Judge, joined by Dennis Jacobs and Richard J. 
Sullivan, Circuit Judges, dissents by opinion from the denial of rehearing en banc. 
         
                                        FOR THE COURT:  
                                        CATHERINE O’HAGAN WOLFE, CLERK   
                                         




                                         3 
 
ROBERT A. KATZMANN, Chief Judge, and ROSEMARY S. POOLER, Circuit 
Judge, concurring in the denial of rehearing en banc:1 
 
      Our dissenting colleagues do their level best to disguise the panel’s 

opinion as an extension of Bivens v. Six Unknown Named Agents of Federal Bureau 

of Narcotics, 403 U.S. 388 (1971). They claim that despite the Supreme Court’s 

recent decisions restraining Bivens actions, the panel’s opinion effectively dabbles 

in the now‐forbidden practice of implying private rights of action. Dissent from 

the Denial of Rehearing En Banc (Jacobs, J.), slip op. at 5; Dissent from the Denial 

of Rehearing En Banc (Cabranes, J.), slip op. at 1‐2. But these arguments deny an 

incontrovertible truth: the panel’s opinion does not imply a private right of 

action. To the contrary, RFRA contains an express private right of action with an 

express provision for “appropriate relief.” See 42 U.S.C. § 2000bb‐1(c).2 The panel 

opinion interprets RFRA’s express private right of action to support a damages 

1  Pursuant to Second Circuit En Banc Protocol 12, Judge Gerard E. Lynch, although a 
member of the panel that decided this case, is a Senior Judge and thus may not report 
his views on the petition for rehearing en banc.  
 
2 RFRA’s private right of action in its entirety states:  

 
        A person whose religious exercise has been burdened in violation of this 
        section  may  assert  that  violation  as  a  claim  or  defense  in  a  judicial 
        proceeding and obtain appropriate relief against a government. Standing 
        to  assert  a  claim  or  defense  under  this  section  shall  be  governed  by  the 
        general rules of standing under article III of the Constitution. 
         
42 U.S.C. § 2000bb‐1(c).  
remedy where appropriate—a conclusion based on principles of statutory 

interpretation that Bivens and its progeny do not touch.  

      Separation of powers considerations compel the judiciary to exercise 

“caution with respect to actions in the Bivens context, where [an] action is 

implied to enforce the Constitution itself.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1856 

(2017). Undoubtedly, the Supreme Court’s hesitancy to apply Bivens to new 

contexts reflect a concern for judicial absorption of legislative power: “[T]he 

inquiry must concentrate on whether the Judiciary is well suited, absent 

congressional action or instruction, to consider and weigh the costs and benefits 

of allowing a damages action to proceed.” Id. at 1857‐58. The Court suggests that 

Congress is typically the best‐suited institution to resolve the “host of 

considerations that must be weighed and appraised” in deciding whether a 

remedy for constitutional or statutory rights exists. Id. at 1857 (internal quotation 

marks omitted).  

      But despite our dissenting colleagues’ protests, the Court’s reasoning in 

Ziglar is inapplicable to the question of whether Congress’s provision in RFRA 

for litigants to “obtain appropriate relief against a government,” 42 U.S.C. § 

2000bb‐1(c), contemplates a damages remedy. Franklin v. Gwinnett Cty. Pub. Schs., 



                                           2 
 
503 U.S. 60, 65‐66 (1992) (“[T]he question of what remedies are available under a 

statute that provides a private right of action is analytically distinct from the 

issue of whether such a right exists in the first place.” (internal quotation marks 

omitted)). In the context of an implied remedy, the Ziglar Court instructed that 

the answer to this question is that Congress typically decides “whether to 

provide for a damages remedy.” 137 S. Ct. at 1857. This truism recognizes that 

the judiciary’s power to impose liability by creating a private right of action vis‐

à‐vis Congress’s silence is modest. See, e.g., Cort v. Ash, 422 U.S. 66, 78 (1975) 

(defining four searching requirements for implying a private right of action). By 

contrast, in the context of a private right of action, Congress has already spoken 

to impose liability and thereby bestows the judiciary with greater power to effect 

a remedy. E.g., Bell v. Hood, 327 U.S. 678, 684 (1946) (“[I]t is . . . well settled that 

where legal rights have been invaded, and a federal statute provides for a 

general right to sue for such invasion, federal courts may use any available 

remedy to make good the wrong done.”). The role of the court in this case is 

different because implying a right of action is a judicially constructed remedy, 

whereas interpreting a statute to provide a damages remedy is a time‐honored 




                                             3 
 
exercise of the judiciary’s power to grant relief where Congress has legislated 

liability. 

       This makes sense. While it would upset the separation of powers for 

federal courts “to award remedies when the Constitution or laws of the United 

States do not support a cause of action,” if federal courts declined to recognize 

remedies for express causes of action, it “would harm separation of powers 

principles in another way, by giving judges the power to render inutile causes of 

action authorized by Congress.” Franklin, 503 U.S. at 74. Thus, the opinion, rather 

than narrowly skirting the Supreme Court’s Bivens jurisprudence (as the dissents 

from rehearing darkly imply), recognizes the Court’s power where separation of 

powers concerns are weakest.  

       It is therefore axiomatic that the judiciary’s interpretation of “appropriate 

relief” as prescribed in an express right of action is not akin to a Bivens action. 

Unlike a Bivens action, where the Court itself implies a cause of action, Tanvir 

considers the scope of an express right of action with an express provision of 

remedies from Congress. This distinction is critical, and no sleight of the law can 

elide Bivens and the judiciary’s power to interpret statutes.  




                                           4 
 
      The opinion stands on its own to address the dissents’ remaining 

arguments. We write separately merely to expose the dissents’ Bivens accusations 

as a red herring.   




                                       5 
 
DENNIS JACOBS, Circuit Judge, joined by JOSÉ A. CABRANES and RICHARD J. 
SULLIVAN, Circuit Judges, dissenting from the denial of rehearing en banc: 
 
     Plaintiffs allege that they were placed on the national “No Fly List,” 

though they posed no threat to aviation, in retaliation for their refusal to become 

FBI informants reporting on fellow Muslims.  The claim is that the retaliation 

they suffered substantially burdened their exercise of religion, in violation of the 

Religious Freedom Restoration Act (“RFRA”), because their refusal was 

compelled by Muslim tenets. 

      The sufficiency of such a claim is not at issue on appeal; so the only issue is 

whether RFRA affords a money‐damages remedy against federal officers sued in 

their individual capacities.  The panel opinion argues that: the statute permits 

“appropriate relief against a government”; a government is defined to include “a 

branch, department, agency, instrumentality, and official (or other person acting 

under color of law)”; money damages is presumptively “appropriate relief”; and 

therefore money damages is appropriate relief against individual officers.   

      Because the panel’s reasoning fails as a matter of law and logic and runs 

counter to clear Supreme Court guidance on this subject, I would grant in banc 

review and reverse the panel’s erroneous creation of a right to money damages 

under RFRA.  Indeed, the panel’s expansive conclusion could be viewed without 

                                          1 
 
alarm only by people (judges and law clerks) who enjoy absolute immunity from 

such suits. 

                                         I 
                                           
      RFRA states in relevant part that “[a] person whose religious exercise has 

been burdened in violation of this section may assert that violation as a claim or 

defense in a judicial proceeding and obtain appropriate relief against a 

government.”  42 U.S.C. § 2000bb‐1(c).  As to whether this statute affords a 

money‐damages remedy against individual federal officers, precedent points the 

way with graphic simplicity.   

      This Court has already decided the scope of an identical private right of 

action in the Religious Land Use and Institutionalized Persons Act of 2000 

(“RLUIPA”).  RLUIPA and RFRA alike forbid substantial burdens on religious 

exercise: RLUIPA applies to the states, while RFRA applies to the federal 

government.  We held that the phrase “appropriate relief against a government” 

in RLUIPA does not create a private right of action against state officials sued in 

their individual capacities.  Washington v. Gonyea, 731 F.3d 143, 146 (2d Cir. 2013).  

Washington is fully consistent with the Supreme Court’s ruling that RLUIPA does 




                                          2 
 
not authorize private suits for money damages against the states themselves.  

Sossamon v. Texas, 563 U.S. 277, 293 (2011). 

      The district court followed these precedents.  The panel opinion labors to 

distinguish them.  To distinguish Washington and Sossamon, the panel opinion 

emphasizes that they were informed by Congress’s Spending Clause powers and 

by state sovereign immunity (respectively), considerations not present here.  But 

in Sossamon, the Supreme Court relied not on sovereign immunity alone, but on 

the plain meaning of the text.  The Court explained that the phrase “appropriate 

relief” takes its meaning from “context.”  Sossamon, 563 U.S. at 286.  In RLUIPA 

(as in RFRA) the context is clear: the full phrase is “appropriate relief against a 

government.”  As the Supreme Court explained, “[t]he context here‐‐where the 

defendant is a sovereign‐‐suggests, if anything, that monetary damages are not 

‘suitable’ or ‘proper.’”  Id.  Given that RFRA and RLUIPA attack the same wrong, 

in the same way, in the same words, it is implausible that “appropriate relief 

against a government” means something different in RFRA, and includes money 

damages. 

      As the panel opinion concedes, “RLUIPA borrows . . . an express private 

cause of action that is taken from RFRA”; “[a]s a result, courts commonly apply 



                                          3 
 
RFRA case law to issues arising under RLUIPA and vice versa.”  Op. 31 n.8 

(internal quotation marks omitted).  And the holding in Washington‐‐that 

RLUIPA creates no private right of action against state officials in their 

individual capacities‐‐was reached “as a matter of statutory interpretation.”  731 

F.3d at 146.   

       The panel opinion deems it significant that RFRA’s definition of 

“government” includes an “official (or other person acting under color of law).”  

The use of language similar to that found in 42 U.S.C. § 1983, the panel argues, 

suggests personal liability for money damages under RFRA.  This argument is 

self‐defeating.  First, the inclusion of the word “official” in the definition of 

“government” would be required simply to facilitate injunctive relief; it therefore 

tells us nothing about damages.  Moreover, Congress’s use of a definition similar 

to that found in § 1983 only highlights the fact that Congress declined to enact 

relief similar to that found in § 1983.  RFRA contains nothing akin to § 1983’s 

explicit endorsement of suits for money damages (“shall be liable to the party 

injured in an action at law, suit in equity, or other proper proceedings for redress 

. . .”).  Surely this was not a careless oversight. 




                                            4 
 
      The panel opinion also fails to account adequately for the limiting term 

“appropriate relief,” which “is open‐ended and ambiguous about what types of 

relief it includes.”  Sossamon, 563 U.S. at 286.  “Far from clearly identifying money 

damages, the word ‘appropriate’ is inherently context‐dependent,” Sossamon, 563 

U.S. at 286, and we must therefore consider what forms of relief may be 

appropriate against different persons defined in RFRA as components of 

government. 

      The reading of RLUIPA is easily extended to the reading of RFRA.  The 

District of Columbia Circuit recognized in Webman v. Fed. Bureau of Prisons, 441 

F.3d 1022, 1026 (D.C. Cir. 2006), that “appropriate relief against a government” in 

RFRA does not include money damages against the federal government‐‐just as 

the Supreme Court in Sossamon later read the same wording in RLUIPA to 

foreclose a money damages award against a state.  I would follow suit, and align 

this case, which considers personal damages awards under RFRA, with our 

Washington precedent on personal damages awards under RLUIPA.  

      As the district court opinion observed, “every other federal statute 

identified by Plaintiffs as recognizing a personal capacity damages action against 

federal officers . . . includes specific reference to the availability of damages.”  



                                           5 
 
Tanvir v. Lynch, 128 F. Supp. 3d 756, 778 (S.D.N.Y. 2015) (subsequent history 

omitted).  The omission of any such language in RFRA is telling, and in my view 

conclusive. 

                                      II 
                                        
      Proceeding backwards, the panel opinion observes that RFRA’s legislative 

history does not evince “a clear and express indication that Congress intended to 

exclude individual damages claims from the scope of RFRA’s available relief.”  

Op. 55 (emphasis added).  Maybe; but the absence of such an indication does not 

support a positive inference.  The opinion’s (lame) conclusion is that it was “at 

least possible at the time that Congress passed RFRA that an individual damages 

claim would have been available for a free exercise violation.”  Op. 53. 

      If a statute imposes personal damages liability against individual federal 

officers, one would expect that to be done explicitly, rather than by indirection, 

hint, or negative pregnant.  There is no such explicit wording in RFRA because 

the manifest statutory purpose has nothing to do with such a remedy.  The 

Religious Freedom Restoration Act was enacted to restore religious freedom that 

Congress believed had been curtailed by Employment Division v. Smith, 494 U.S. 

872 (1990), which held that under the First Amendment no compelling 



                                         6 
 
government interest is required to justify substantial burdens on religious 

exercise imposed by laws of general application.   

       As the panel opinion concedes, RFRA’s legislative history was “absolutely 

clear” that “the act does not expand, contract or alter the ability of a claimant to 

obtain relief in a manner consistent with the Supreme Court’s free exercise 

jurisprudence under the compelling governmental interest test prior to Smith.”  

Op. 50 (internal quotation marks omitted).  The panel opinion fails to draw the 

obvious inference: in the Supreme Court’s free exercise jurisprudence pre‐Smith, 

the Court had never held that damages against the government for First 

Amendment violations were available‐‐let alone personal damages against 

individual federal officers.  That is unsurprising given the default principle that 

“a waiver of the Government’s sovereign immunity will be strictly construed, in 

terms of its scope, in favor of the sovereign.”  Lane v. Pena, 518 U.S. 187, 192 

(1996).  

                                       III 
                                          
       To support the idea that RFRA provides a personal damages remedy 

against individual officers, the panel relies on Franklin v. Gwinnett County Public 

Schools, 503 U.S. 60 (1992).  Franklin, however, does not create a presumption in 



                                          7 
 
favor of money damages; rather, it simply recognizes a presumption (in the 

absence of contrary indication) that a private right of action is enforced by all 

“appropriate” remedies.  That of course simply begs the question.  Indeed, RFRA 

itself already speaks of “appropriate relief”; so Franklin provides no new 

information.  In other cases, of course, the Supreme Court has offered guidance 

regarding whether money damages are generally considered appropriate relief 

against governments and government officials.  Its answer is no.  See, e.g., Ziglar 

v. Abbasi, 137 S. Ct. 1843, 1856 (2017); Sossamon, 563 U.S. at 286. 

      In any event, the Franklin presumption was created in the context of an 

implied right of action “[w]ith no statutory text to interpret.”  Sossamon, 563 U.S. 

at 288.  That presumption is held in Sossamon to be “irrelevant to construing the 

scope of an express waiver of sovereign immunity.”  Id.  The waiver of sovereign 

immunity in RFRA is of course “express.” 

      The panel opinion detects irony in a rule that may presume a broader set 

of remedies in an implied right of action than in a right of action that is express.  

But irony is dispelled when one considers that implied rights of action for 

damages against individual federal officers‐‐i.e., Bivens actions‐‐are not in vogue; 

they are tolerated in the few existing contexts, and may never be created in any 



                                           8 
 
other context whatsoever.  Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001) 

(“[W]e have consistently refused to extend Bivens liability to any new context or 

new category of defendants.”); see also Arar v. Ashcroft, 585 F.3d 559, 571 (2d Cir. 

2009) (in banc). 

       The panel has done what the Supreme Court has forbidden: it has created 

a new Bivens cause of action, albeit by another name and by other means.  The 

Supreme Court did not shut the Bivens door so that we could climb in a window.  

The panel ignores the considerations that inform the Supreme Court’s refusal to 

extend Bivens.  A private right of action for money damages against individual 

officers of “a government” entails “substantial social costs, including the risk that 

fear of personal monetary liability and harassing litigation will unduly inhibit 

officials in the discharge of their duties.”  Anderson v. Creighton, 483 U.S. 635, 638 

(1987).  We must consider “the burdens on Government employees who are sued 

personally,” and the “costs and consequences to the Government itself when the 

tort and monetary liability mechanisms of the legal system are used to bring 

about the proper formulation and implementation of public policies.”  See Ziglar, 

137 S. Ct. at 1858.   




                                           9 
 
      The remedy created by the panel opinion is considerably more inhibiting 

than the personal damages remedy in the context of 42 U.S.C. § 1983, which is 

mitigated by qualified immunity.  The panel opinion mentions (without 

deciding) that qualified immunity may be available as possible mitigation.  

Mitigation of error is always encouraging, and I have no doubt that qualified 

immunity does apply here.  Indeed, I have difficulty imagining a scenario in 

which its applicability would be more apparent: the defendants here are FBI 

agents pursuing a national security investigation, and were never told that 

Plaintiffs believed cooperating with an investigation “burdened their religious 

beliefs.”  Yet a court’s finding of qualified immunity is never a foregone 

conclusion, and many courts‐‐including our own‐‐have occasionally failed to 

apply it when appropriate.  See, e.g., Iqbal v. Hasty, 490 F.3d 143, 153 (2d Cir. 

2007).  The panel’s remand on this issue sows doubt where there should be none. 

      With or without qualified immunity, such liability would result in federal 

policy being made (or frozen) by the prospect of impact litigation.  The safest 

course for a government employee in doubt would be to avoid doing one’s job, 

which is not a choice in need of encouragement.   

 



                                          10 
 
                                  *      *       * 
                                           
      I respectfully dissent from the denial of in banc review because the panel 

opinion is quite wrong and actually dangerous. 

 




                                        11 
 
JOSÉ A. CABRANES, Circuit Judge, joined by DENNIS JACOBS and RICHARD J. 
SULLIVAN, Circuit Judges, dissenting from the denial of rehearing en banc: 
 
      I fully join Judge Jacobs’ thorough dissent, which does the heavy lifting on 

the merits. I write separately simply to emphasize that the panel decision 

represents a transparent attempt to evade, if not defy, the precedents of the 

Supreme Court. 

      For nearly half a century, the Supreme Court has “consistently rejected 

invitations” to extend the Bivens remedy to new contexts. Corr. Servs. Corp. v. 

Malesko, 534 U.S. 61, 70 (2001). Yet twelve years ago, in Iqbal v. Hasty, 490 F.3d 143 

(2d Cir. 2007), a panel of our Court entertained the extension of Bivens to several 

such contexts, including violations of the Free Exercise clause. In Ashcroft v. Iqbal, 

556 U.S. 662 (2009), the Supreme Court forcefully reversed, reminding us not to 

“extend Bivens liability to any new context or new category of defendants” 

including “an implied damages remedy under the Free Exercise Clause.” Id. at 

675 (internal quotation marks omitted). 

      Nevertheless, four years ago, there was another attempt to evade the 

Supreme Court’s clear instruction. In Turkmen v. Hasty, 789 F.3d 218 (2d Cir. 

2015), a panel of our Court sought to extend the Bivens remedy to the 

extraordinary case of officials implementing national security policy. A motion to 

                                           1 
 
rehear the case en banc failed by vote of an evenly divided court (6‐6). See 808 

F.3d 197 (2d Cir. 2015). Once again, however, the Supreme Court intervened, 

reining in our Court’s misplaced enthusiasm for creating official liability ex nihilo. 

See Ziglar v. Abbasi, 137 S. Ct. 1843 (2017). 

      In Ziglar, the Supreme Court not only reversed us, but patiently explained 

why damages remedies against government officials are disfavored and should 

not be recognized absent explicit congressional authorization: “Claims against 

federal officials often create substantial costs, in the form of defense and 

indemnification . . . time and administrative costs . . . resulting from the 

discovery and trial process.” Id. at 1856. These costs, the Supreme Court 

instructed, provide “sound reasons to think Congress might doubt the efficacy or 

necessity of a damages remedy.” Id. at 1858. Thus “courts must refrain from 

creating the remedy in order to respect the role of Congress.” Id. 

      It appears our Court is still incapable of learning this lesson. In the instant 

case, however, we have developed still another rationalization for avoiding the 

Supreme Court’s instruction. “We are not extending Bivens,” the panel in effect 

insists. “We are simply presuming that Congress legislated a Bivens‐like 

remedy—sub silentio—in enacting RFRA.”  



                                            2 
 
              This rationalization is as flawed as it is transparent. Insofar as this panel 

suggests we may assume that Congress authorized such damages implicitly, 

Ziglar reminds us that “Congress will be explicit if it intends to create a new 

private cause of action” or “substantive legal liability,” particularly for 

government officials. Id. at 1856‐57. Insofar as the panel suggests that Congress 

incidentally legislated such a remedy—as part of its general intent to restore the 

Free Exercise legal structure antedating Employment Division v. Smith, 494 U.S. 

872 (1990)—Iqbal makes clear that damages are not, and never have been, 

available for Free Exercise claims. 556 U.S. at 676.  

              In sum, RFRA reveals no Congressional intent to create a damages 

remedy, and on no theory may we presume it. 

              When asked why he persisted in issuing decisions that the Supreme Court 

would predictably overturn, a prominent judge of another circuit once explained, 

“[t]hey can’t catch ’em all.”1 Such an attitude is not, and must not become, the 

approach of our Circuit. 




                                                            
1 Linda Greenhouse, Dissenting Against the Supreme Court’s Rightward Shift, N.Y. TIMES, 
April 12, 2018, https://www.nytimes.com/2018/04/12/opinion/supreme‐court‐right 
‐shift.html. 
                                                               3